     Case 3:19-cv-00435-MMD-WGC Document 4 Filed 06/16/20 Page 1 of 3



1
2
3                             UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     BRENDAN R. COENEN,                                  Case No. 3:19-cv-00435-MMD-WGC
7                                           Plaintiff                    ORDER
8            v.
9     BACA, et al.,
10                                      Defendants
11
12
13          On May 18, 2020, the Court issued an order directing Plaintiff to file a complaint
14   and file an updated address on or before June 12, 2020. (ECF No. 2 at 2.) The deadline
15   has now expired, and Plaintiff has not filed a complaint, updated his address, or otherwise
16   responded to the Court’s order.
17          District courts have the inherent power to control their dockets and “[i]n the
18   exercise of that power, they may impose sanctions including, where appropriate . . .
19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
24   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
25   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
26   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
27   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
28   ///
     Case 3:19-cv-00435-MMD-WGC Document 4 Filed 06/16/20 Page 2 of 3



1    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
2    (affirming dismissal for lack of prosecution and failure to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file a complaint and update his address
21   on or before June 12, 2020, expressly stated: “It is further ordered that if Plaintiff does not
22   timely comply with this order, the Court will dismiss this action without prejudice.” (ECF
23   No. 2 at 2). Thus, Plaintiff had adequate warning that dismissal would result from his
24   noncompliance with the Court’s order to file a complaint and updated address by June
25   12, 2020.
26   ///
27   ///
28   ///


                                                   2
     Case 3:19-cv-00435-MMD-WGC Document 4 Filed 06/16/20 Page 3 of 3



1          It is therefore ordered that this action is dismissed without prejudice based on
2    Plaintiff’s failure to file a complaint and updated address in compliance with this Court’s
3    May 18, 2020, order.
4          It is further ordered that the Clerk of the Court close the case and enter judgment
5    accordingly.
6
7          DATED THIS 16th day of June 2020.
8
9                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
